Chief Justice Boyle

delivered the opinion of the court, This is an appeal ítem a judgment for the defendants, in an action of ejectment.
The points involved in this case, are substantially the -£ame as those decided in the cases of Fox vs. Hinton, 4th *6Bibb, 559, Thomas vs. Havans, ib. 563, and Shannon vs. Kenny, decided at this term; and for the reasons §tated in the opinions delivered in those cases, we deem the decision in the court below correct.
Hardin and Bibb for appellant, Pope for appellee.
Judgment affirmed, with costs.